DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/22 has been entered.

Claim Interpretation
The term “framework region” is interpreted as meaning the regions outside CDRs in an antibody variable region and which may comprise one or more “framework region sequences”: FW1, FW2, FW3 and FW4.  Therefore, when a claim recites “a heavy chain framework region”, this is interpreted as meaning comprising all heavy chain “framework region sequences”, unless otherwise specified.  The same is applied to a light chains framework region.  See [0087] and [0091].  This is consistent with the amendment to claim 13, which specifies that in the heavy chain variable framework region at least amino acids at positions 37, 50 and 72 are replaced, since these positions represent at least two different framework region sequences (FW2 and FW3).
 
Response to Amendment
	The rejection of claims 15, 26, 68 and 70 under 35 USC 112(b) is withdrawn in view of the amendment to the claims to correct antecedent basis.  Note a new rejection appears below.
	The rejection of claims 14 and 68 under 35 USC 112(a) is withdrawn in view of the amendment to claim 14 because the antibody has not only a heavy chain sequence comprising SEQ ID NO:16, but also replacement in the VH framework region of at least amino acids at positions 37, 50 and 72 with corresponding amino acids from SEQ ID NO:19.




Claim Objections
Claims 13 and/or 14 are objected to because of the following informalities: In claim 13, third line for end, the claim says “replaced with the corresponding amino acids” (plural), while claim 14 at that location says “replaced with the corresponding amino acid” (singular). For clarity, only one form should be used.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-16, 24-27 and 68-71 remain and new claims 72 and 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9,290,576 B2 (‘576) for the reasons set forth in the previous Office action and for the following reason addressing new claims 72 and 73: the particular amino acid substitutions recited in these claims are found in SEQ ID NO:26 and are encompassed by at least claims 6 and 7 of ‘576.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to an antibody or fragment thereof that binds TL1A and comprises heavy chain (HC) CDRs-1-3 comprising the amino acid sequence of SEQ ID NO:51- 53, respectively, and light chain (LC) CDR1-3 of SEQ ID NO:54-56, respectively. Further, both this application and the patent claim wherein the heavy chain is IGHV1-2*02 (SEQ ID NO:3) or derived therefrom and has at least one framework amino acid replaced with the corresponding amino acid from murine heavy chain variable framework region of SEQ ID NO:19, which is also included in’576 claims wherein HC variable region is at least 80% identical to the non-CDR region of the heavy chain variable region sequence of a HC selected from the group consisting of SEQ ID NO:1, 21-24 and 26-29 (e.g., ‘576 claims, 5, 7 and 11). It is noted the HC sequence SEQ ID NO:21 comprises the mutations 37A, 481, and 50E. These are amino acids modified from the human framework region to bring in the corresponding murine antibody amino acids (see SEQ ID NO:19 amino acids 1-121). Similarly, both the application and patent claim wherein the LC is IGKV1-33*01 (SEQ ID NO:8) or derived therefrom, which includes wherein said LC variable region comprises in a framework region at least one amino acid replaced with the corresponding amino acid of a light chain variable framework region of a corresponding murine antibody. This is also included in patent claims wherein the LC variable region is at least 80% identical to the non-CDR region of the LC variable region sequence of a LC selected from SEQ ID NO: 8, 14, 30, 17 or 25 (e.g., ‘576 claims 14, 16 and 17). It is noted, the LC sequence SEQ ID NO:25 comprises the mutations N34S and TSN. These are amino acids modified from the corresponding murine antibody (see SEQ ID NO:20). Claim 2 of the patent is drawn to wherein the antibody is humanized, as are the instant claims.



Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16, 27*, 69, 71*, 72* and 73* are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Because claim 16 depends from claim 13, which specifies that amino acids 37, 50 and 72 are replaced with the corresponding amino acids from the heavy chain variable framework region of a murine antibody comprising SEQ ID NO:19, and because SEQ ID NO:19 only comprises one heavy chain variable domain which comprises a framework region, there is only one possible amino acid to be replaced at each of the three positions.  That is, SEQ ID NO:19 has A at position 37, E at 50 and V at 72.  There are no other options.  Therefore, claim 13 is inherently limited to those replacements amino acids at those three positions. Similarly, claim 26 (depending from claim 24) and claim 70 (depending from claim 25) recite at least one replacement selected from the group consisting of position 5 or 34, with claim 27 specifying that the replacement(s) of claim 26 are substitutions of 5N and/or 34S and with claim 71 doing the same as depending from claim 70. However, these are the amino acids at those positions (5N and 34S) found in SEQ ID NO:20 (specified in independent claim 24 and 25). Therefore, the replacements in claim 26 and 70 are inherently N at position 5 and S at position 34. For claims 72 and 73, the same inherency of substitution at amino acid positions 48, . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

*These claims would be further limiting if the word “substitution” used in the claims is not limited to replacement with a corresponding amino acid from SEQ ID NO:19 or 20 as specified in the independent claim from which each ultimately depends. Note, however, this could raise issues under 35 USC 112(a). Please also see the rejection of claims 15, 26, 68 and 70 under 35 USC 112(b) below. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, 26, 68 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 13 and 14 refer to “a murine antibody comprising SEQ ID NO:19” in the second to last line of each claim. However, SEQ ID NO:19 is a chimeric heavy chain, comprising a murine VH and human IgG1 ([0176]).  It appears “murine” is not applicable to describe that antibody.  If appropriate, it could be specified replacement is with ‘the corresponding amino acid from the murine heavy chain variable framework region of an antibody comprising SEQ ID NO:19,…’

	Claims 26 and 70 are indefinite because it is unclear if the at least one amino acid replacement is a substitution of the amino acid corresponding to position 5 and/or 34 of SEQ ID NO:20 or may be a substitution by any amino acid. That is, it is unclear if the replacement/substitution in claim 26 and 70 is referring to the portion of claim 24 or 25, respectively, from which it depends, reciting “at least one amino acid is replaced with the corresponding amino acid from the light chain variable framework region of a murine antibody comprising SEQ ID NO:20.”  This rejection could be obviated by, for example, clarifying that it is ‘said at least one amino acid’ replacement or that replacement is with the corresponding amino acid from the light chain variable framework region of a murine antibody comprising SEQ ID NO:20, so that it is clear the replacement refers to replacement with corresponding amino acids from the framework region of the LC of SEQ ID NO:20, wherein each amino acid position is indicated according to the Kabat numbering.
.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The specification discloses a humanized antibody that binds TLIA and comprises the HC and LC (heavy chain and light chain) CDRs of SEQ ID NO:51-56, respectively. The parent antibody, 5G6, is murine with the addition of a human Fc domain to make a chimeric antibody comprising the heavy and light chain of SEQ ID NO:19 and 20 ([0186]), respectively. It is stated in [0199] that an Fab fragment consisting of a VH and VL formed by straight grafting of CDRs from 5G6 mouse antibody into a human framework region had no binding to human TL1A (Table 6, VH1/VL1=SEQ ID NO:16/17). Claim 13 now requires the replacement of 3 amino acids from the human framework region with the corresponding amino acids of the parent mouse antibody (positions 37, 50 and 72).  The framework region of the antibody are the portions of the variable region before and after CDRs, each of which is called a framework region sequence ([0087] and [0091). For claim 13 and dependent claims, the framework region  is defined for the HC as being those of SEQ ID NO:3 or a of derivative thereof or of SEQ ID NO:16, wherein at least positions 37, 50 and 72 are replaced with the corresponding amino acids from the VH framework region of a corresponding murine antibody comprising SEQ ID NO:19. The LC framework region is that of SEQ ID NO:8 or of a derivative thereof or of SEQ ID NO:17. As can be seen from the “Sequence Comparison” at the end of the Office action mailed 07/14/2021, for the HC sequences of SEQ ID NO:3 and 19, SEQ ID NO:3 has many framework region amino acid different than the murine sequence. Because there is no limiting definition in the specification of a sequence “derived from” another, the reference human variable domain sequence in which amino acids are replaced could be virtually any sequence. The claims encompass a large genus of humanized antibodies, because not only are antibodies with HC CDRs of SEQ ID NO:51-53 and a framework region of SEQ ID NO:3 encompssed, wherein at least one amino acids 37, 50 and 70 are replaced with the corresponding amino acid from the VH i.e., those “derived” from IGHV1-2*01, which have a least one of the amino acids replaced as stated in the claims being included. However, the claimed antibodies are also required to bind TLIA. 
The binding of an antibody or fragment thereof to TL1A involves both a heavy and light chain able to work together to make a functional antigen-binding site, with not only CDRs but also the framework region amino acids playing important roles. As discussed by MacCallum et al. (J. Mol. Biol 262:732, 1996, cited in the IDS filed 4/26/21), which analyzed a variety of antibodies for their interaction with their antigen, it was found that although CDR3 of the variable heavy chain dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, “Antigen contacts” section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2).  Sela-Culang et al. (Frontiers Immunol. 4:302, doi: 10.3389/fimmu.2013.00302, 13 pages, Oct. 2013, p. 7, col. 1, last full paragraph) in line with the findings of the instant specification notes that in the process of humanization of an antibody by CDR grafting, there can be significant loss or abolition of binding; however, binding affinity can be retained by back mutating some of the framework region residues to the original murine sequence, “emphasizing their role in Ag binding”. 
Importantly as shown in instant Table 6, when there are no modifications of the human framework region in the context of the murine CDRs of SEQ ID NO:51-56, there is no binding to TLIA. All the humanized TL1A-binding antibodies comprising these CDRs that showed binding to TLIA also had at least 3 back-mutations in the VH (variable HC): V37A, W50E and R72V. The paired VL (variable light chain) framework region sequences could be from modified or unmodified SEQ ID NO:8 or 17. Again, because claims 13 and 24 recite that the heavy chain or light chain variable framework region, respectively, includes derivatives of the VH and VL base sequences disclosed, the claims have great breadth when only very specific and limited framework regions in the context of paired heavy and light chain variable regions were shown to bind TL1A. Antibodies as claimed comprising VH of SEQ ID NO:3 or 16 with least the above 3 modifications meet the written description provision of 35 USC 112(a). Claim 13 encompasses a VH derived from SEQ ID NO:3, even with the three modifications, but there is no description of 
Since straight grafting of CDRs from 5G6 mouse antibody led to a candidate having no binding to human TL1A (Table 6), mutagenesis wherein human residues are substituted for mouse residues was initiated. This process is called back-mutation and is the most unpredictable procedure in the humanization of monoclonal antibodies. It necessitates the identification and the selection of critical framework residues from the mouse antibody that need to be retained in order to preserve affinity while at the same time minimizing potential immunogenicity in the humanized antibody.

 This discussion in the specification shows the functional unpredictability of modifying framework amino acids in humanizing antibodies as well as the importance of such modifications. As reviewed above, the art supports the importance of both heavy and light chain variable region amino acids, including framework amino acids.  One skilled in the art would not be able to readily envision a representative number of humanized TL1A- binding antibodies or fragment thereof commensurate with the genus encompassed because of the permission of derivative heavy and light chain variable domain framework base sequences. The functional limitation of the claims is important for use and has been shown in the specification to dictate specific structural requirements of the HC framework region. It does not appear the inventors were in possession of the genus of TL1A-binding humanized antibodies claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
 Therefore, only humanized antibodies or fragment thereof that binds TL1A comprising the HC CDR1-3 of SEQ ID NO:51-53 and LC CDR1-3 of SEQ ID NO:54-56, respectively, and HC framework regions sequences 1-4 from SEQ ID NO:3 or 16, with replacements of corresponding amino acids from the framework region of SEQ ID NO:19, wherein the replacements at least comprise position 37, 50 and 72, and LC framework region from SEQ ID NO:8 or 17, and at least one amino acid replacement with the corresponding amino acid from the light chain variable framework region corresponding to SEQ ID NO:20, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Applicant’s discussion of case law (top of p. 8 of Remarks) is agreed with.
Applicant argues (p. 8, second paragraph), “In the instant case, the claimed invention relates to humanized antibodies or fragments thereof that bind TLA1 comprising the recited six CDRs, framework regions from the human gene IGHV1-2*01 and back mutations of murine amino acid residues from the murine antibody comprising SEQ ID NO: 19 at positions 37, 50, and 72 of the heavy chain variable region framework of the claimed antibody.” The specification provides actual reduction to practice of functional TL1A-binding humanized antibodies wherein at least amino acids 37, 50 and 72 are replaced in SEQ ID NO:3 or 16 when combined with either of two different light chains.” Based on the specification, the skilled artisan would have recognized that the inventors were in possession of the full scope of the claimed invention.  The argument has been fully considered, but is not persuasive. Applicant’s remark that the claims relate to substitution of framework region amino acids from one HC or LC to another is or derived from” a specified human heavy or light chain variable domain sequence (emphasis added by the Examiner). As noted in the rejection (middle of p. 5, or previous Office action), “Because there is no limiting definition of a sequence “derived from” another in the specification, the reference human variable domain sequence in which amino acids are replaced could be virtually any sequence.” Were the claims limited to a framework region of human IGHV1-2*01 with replacements of corresponding amino acids from the framework region of SEQ ID NO:19, wherein the replacements at least comprise position 37, 50 and 72, they would meet the requirements for written description. For claim 24 the same concept applies for the light chain framework region that is the product of or derived from human IGKVI-33*01 (SEQ ID NO:8). That is, were claim 24 limited to a framework region of human IGKVI-33*01 (SEQ ID NO:8), respectively, with replacement of at least one (but less than all) amino acid with the corresponding amino acid from the framework region of SEQ ID NO:20, the requirement for written description would be satisfied.  
It is noted that SEQ ID NO:16 (claim 14) has the framework region of SEQ ID NO:3, wherein the differences in sequence occur only in the CDRs (Qy=SEQ ID NO:3, DB=SEQ ID NO:16):
Qy   1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTGYYMHWVRQAPGQGLEWMGWINPNSGGTNY 60
       ||||||||||||||||||||||||||||||  :||||||||||||||||||:||||||||
Db   1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSSWMHWVRQAPGQGLEWMGWIHPNSGGTNY 60

Qy   61 AQKFQGRVTMTRDTSISTAYMELSRLRSDDTAVYYCAR-------NWFDSWGQGTLVTVSS 114
        ||||||||||||||||||||||||||||||||||||||       :||  |||||||||||
Db   61 AQKFQGRVTMTRDTSISTAYMELSRLRSDDTAVYYCARGDYYGYVSWFAYWGQGTLVTVSS 121


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        January 28, 2022